DETAILED ACTION
The instant application having Application No. 16/997,252 filed on 19 August 2020 where claims 1-22 are presented for examination by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
Examiner cites particular paragraphs or columns and lines in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. The instant application is a continuation of provisional application 62/889,264 filed on 20 August 2019.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-11 and 13-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, and similarly for claims 3-11, the claims improperly recite “The method of claim 0.” It is unclear what the proper dependencies for claims 2-11 are. For the purposes of examination, claims 2-11 are interpreted as being dependent upon claim 1. Applicant is requested to clarify the claim language.
Regarding claim 13, and similarly for claims 14-22, the claims improperly recite “The computing system of claim 0.” It is unclear what the proper dependencies for claims 14-22 are. For the purposes of examination, claims 14-22 are interpreted as being dependent upon claim 12. Applicant is requested to clarify the claim language.
Claim 5, and similarly for claim 16, recites the limitation “the first virtual solver queue” in line 2 of the claim. There is insufficient antecedent bases for this limitation in the claim. Applicant is requested to clarify the claim language
Claim 7, and similarly for claim 18, recites the limitation "servicing the first virtual solver queue…" in lines 1-2 and the limitation “the first set of analog processors queues” in line 3. There is insufficient antecedent basis for this limitation in the claim. Applicant is requested to clarify the claim language.
Claim 8, and similarly for claim 19, recites the limitations “dispatching” in line 1, “each one of the analog processor queues” in line 3 and “the first set of analog processors queues” in line 2. There is insufficient antecedent basis for this limitation in the claim. Applicant is requested to clarify the claim language.
Claim 9, and similarly for claim 20, recites the limitations “dispatching” in line 1 and “the first set of quantum processor queues” in line 2. There is insufficient antecedent basis for this limitation in the claim. Applicant is requested to clarify the claim language.
Claim 10, and similarly for claim 21, recites the limitations “mapping” in line 1 and “the first virtual solver queue” in lines 1-2. There is insufficient antecedent basis for this limitation in the claim. Applicant is requested to clarify the claim language.

Allowable Subject Matter
Claims 5, 8-10, 16, and 19-21 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims while being rewritten to overcome the 35 U.S.C. 112(b) rejections recited herein.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 7, 11-13, 15, 18, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over King et al. (U.S. 2017/0300817) (Hereinafter King) in view of Uziel et al. (U.S. 7,870,523) (Hereinafter Uziel).
As per claim 1, King discloses a method of operation of a hybrid computing system including at least one digital processor and a plurality of analog processors, the method executed by the at least one digital processor (see for example King, this limitation is disclosed such that there is a hybrid computing system comprising digital processors 106 and analog processors 124; paragraphs [0151], [0200], [0216], Fig.1 and associated text), the method comprising:
receiving a first set of requirements (see for example King, this limitation is disclosed such that a problem is submitted, the problem having a number of decision variables; paragraph [0039]. The problem is received as embedded problem graph as part of a set of inputs; paragraph [0095]);
identifying a first set of analog processors in the plurality of analog processors satisfying the first set of requirements (see for example King, this limitation is disclosed such there occurs selecting of desired components for submitting a problem, components including analog processors that the problem is submitted to; paragraph [0140]).
King does not explicitly teach selecting a first virtual solver satisfying a first set of requirements, and returning a first handle to the first virtual solver.
However, Uziel discloses selecting a first virtual solver satisfying a first set of requirements (see for example Uziel, this limitation is disclosed such that a first solver (i.e. claimed “first virtual solver”) suitable for resolving a class of one or more first constraints (i.e. “satisfying a first set of requirements”) is selected; col.8 line {62} – col.9 line {23}, clm.7 and associated text); and
returning a first handle to the first virtual solver (see for example Uziel, this limitation is disclosed such that a plurality of solvers is provided, and the preferred solver is assigned to a constraint; col.11 lines {49}-{58}).
King in view of Uziel is analogous art because they are from the same field of endeavor, software problem solving.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by King by selecting and scheduling appropriate solvers as taught by Uziel because it would enhance the teaching of King with an effective means of resolving problems with an appropriate type of solver for constraints (as suggested by Uziel, see for example col.6 lines {50}-{60}).
As per claim 2, King in view of Uziel discloses the method of claim 1 wherein receiving a first set of requirements includes receiving a first set of requirements for a first set of virtual solver features (see for example Uziel, this limitation is disclosed such that first constraints are suitable for one type of solver for a first domain; col.6 lines {50}-{60}).
As per claim 4, King in view of Uziel discloses the method of claim 10 wherein identifying a first set of analog processors in the plurality of analog processors satisfying the first set of requirements includes identifying a first set of quantum processors in a plurality of quantum processors satisfying the first set of requirements (see for example King, this limitation is disclosed such that analog processors receiving problems are quantum processors; paragraph [0001]).
As per claim 7, King in view of Uziel discloses the method of claim 1 wherein servicing the first virtual solver queue via a load balancer includes dispatching a first task to a first one of the first set of analog processors queues (see for example Uziel, this limitation is disclosed such that multiple queues of propagators are maintained to manage more than one connected cluster at a time so long as a solver is available for a propagator in each queue; col.14 lines {16}-{21}).
As per claim 11, King in view of Uziel discloses the method of claim 1 further comprising returning a problem status (see for example King, this limitation is disclosed such that problem properties includes status; paragraph [0126]).
Regarding claim 12, it is a system claim having similar limitations cited in claim 1.    Thus, claim 12 is also rejected under the same rationales as cited in the rejection of claim 1.
Regarding claim 13, it is a system claim having similar limitations cited in claim 2.    Thus, claim 13 is also rejected under the same rationales as cited in the rejection of claim 2.
Regarding claim 15, it is a system claim having similar limitations cited in claim 4.    Thus, claim 15 is also rejected under the same rationales as cited in the rejection of claim 4.
Regarding claim 18, it is a system claim having similar limitations cited in claim 7.    Thus, claim 18 is also rejected under the same rationales as cited in the rejection of claim 7.
Regarding claim 22, it is a system claim having similar limitations cited in claim 11.    Thus, claim 22 is also rejected under the same rationales as cited in the rejection of claim 11.

Claims 3, 6, 14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over King (U.S. 2017/0300817) in view of Uziel (U.S. 7,870,523), claims 3 and 6 as applied to claim 1 above, claims 14 and 17 as applied to claim 12 above, and further in view of Rungta et al. (U.S. 2020/0073739) (Hereinafter Rungta).
As per claim 3, King in view of Uziel discloses the method of claim 1 (see rejection of claim 1 above), further disclosing selecting a first virtual solver satisfying the first set of requirements (see for example Uziel, this limitation is disclosed such that a first solver (i.e. claimed “first virtual solver”) suitable for resolving a class of one or more first constraints (i.e. “satisfying a first set of requirements”) is selected; col.8 line {62} – col.9 line {23}, clm.7 and associated text).
Although King in view of Uziel discloses selecting a first virtual solver satisfying the first set of requirements, King in view of Uziel does not explicitly teach selecting via a solver application programming interface.
	However, Rungta discloses selecting via a solver application programming interface (see for example Rungta, this limitation is disclosed such that for configurable solvers, selection of solvers is enabled with an API; paragraphs [0023]-[0024]).
King in view of Uziel is analogous art with Rungta because they are from the same field of endeavor, software problem solving.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by King in view of Uziel by using a solver API as taught by Rungta because it would enhance the teaching of King in view of Uziel with an effective means of selecting characteristics of a system’s solution strategy (as suggested by Rungta, see for example paragraph [0024]).
As per claim 6, King in view of Uziel discloses the method of claim 1 (see rejection of claim 1 above), further including receiving, by the first virtual solver, a problem (see for example King, this limitation is disclosed such that a problem is submitted, the problem having a number of decision variables; paragraph [0039]. The problem is received as embedded problem graph as part of a set of inputs; paragraph [0095]).
Although King in view of Uziel discloses receiving, by the first virtual solver, a problem, King in view of Uziel does not explicitly teach receiving a problem via a solver application programming interface.
However, Rungta discloses receiving a problem via a solver application programming interface (see for example Rungta, this limitation is disclosed such that for configurable solvers, selection of solvers is enabled with an API, with the API also providing the system the problems to be solved (i.e. receiving a problem via a solver); paragraphs [0023]-[0024]).
King in view of Uziel is analogous art with Rungta because they are from the same field of endeavor, software problem solving.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by King in view of Uziel by using a solver API as taught by Rungta because it would enhance the teaching of King in view of Uziel with an effective means of selecting characteristics of a system’s solution strategy (as suggested by Rungta, see for example paragraph [0024]).
Regarding claim 14, it is a system claim having similar limitations cited in claim 3.    Thus, claim 14 is also rejected under the same rationales as cited in the rejection of claim 3.
Regarding claim 17, it is a system claim having similar limitations cited in claim 6.    Thus, claim 17 is also rejected under the same rationales as cited in the rejection of claim 6.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN R LABUD whose telephone number is (571)270-5174. The examiner can normally be reached Monday - Thursday 10am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EMERSON PUENTE can be reached on (571)272-3652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN R LABUD/            Examiner, Art Unit 2196